Citation Nr: 0737740	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, Type 
II, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that inter alia denied the veteran's 
claim of entitlement to service connection for Diabetes 
Mellitus.

The case was also developed on the matters of service 
connection for cataracts and basal cell cancer.  The veteran 
filed a notice of disagreement following the May 2006 rating 
action denying these claims, but did not file a substantive 
appeal following issuance of the statement of the case.  
Accordingly, those matters are not currently before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated, in his substantive appeal received 
August 2007, and in a further statement received in September 
2007, that he wished to be scheduled for a hearing before a 
Veterans Law Judge sitting at the RO.  As such, the Board 
finds that it must remand this case for the scheduling of 
this hearing.

Accordingly, the case is remanded to the RO for the following 
action:

Schedule the appellant for a hearing at the 
RO before a Veterans Law Judge.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.  The appellant is advised that failure to 
show for this hearing may result in denials of any future 
requests to reschedule a hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



